Case 1:19-cv-01197-LO-TCB Document 125 Filed 09/11/20 Page 1 of 1 PageID# 1601




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                        )
 UNITED STATES OF AMERICA,              )
                                        )
             Plaintiff,                 )
                                        )
                     v.                 )       Civil Action No. 1:19-cv-1197 (LO/TCB)
                                        )
 EDWARD SNOWDEN,                        )
                                        )
             Defendant,                 )
                                        )
 and                                    )
                                        )
 MACMILLAN PUBLISHING GROUP, LLC )
 d/b/a HENRY HOLT AND COMPANY, et al., )
                                        )
             Relief-Defendants.         )
 ______________________________________ )

                                        ORDER

        Upon consideration of Motion to Withdraw Abbey E. McNaughton (Dkt. 124), and for

 good cause shown, it is hereby

        ORDERED that the motion is GRANTED; it is further

        ORDERED that Abbey E. McNaughton is WITHDRAWN as counsel of record.

        ENTERED this 11th day of September, 2020.




                                                                     /s/

                                         THERESA CARROLL BUCHANAN
                                         UNITED STATES MAGISTRATE JUDGE

 Alexandria, Virginia
